             Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 1 of 14



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

PHILADELPHIA INDEMNITY                                                 )
INSURANCE COMPANY,                                                     )
                                                                       )
                            Plaintiff,                                 )
                                                                       )      C. A. No. ______________
vs.                                                                    )
                                                                       )
ALLSTATE FIRE AND CASUALTY                                             )
INSURANCE COMPANY,                                                     )
and                                                                    )
ALLSTATE INSURANCE COMPANY,                                            )
                                                                       )
                            Defendants.                                )


     COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION

           Philadelphia Indemnity Insurance Company (“PIIC”), by and through its undersigned

counsel, brings this Complaint for Declaratory Relief and Equitable Contribution pursuant to 28

U.S.C. §§2201 et seq. and Fed. R. Civ. P. 57, to resolve an actual controversy between the

parties concerning the rights, obligations and liabilities of PIIC, Allstate Fire and Casualty

Insurance Company and Allstate Insurance Company 1 to the defendant in an underlying action

styled Jose R. DeDeus and Gabriella DeDeus, Plaintiffs -against- Joseph Fabris, Defendant,

filed November 6, 2017 in the United States District Court for the District of Connecticut, Civil

Action No. 3:17-cv-01862 (hereafter the “Underlying Action”) under their respective insurance

policies.

           PIIC also brings this action to obtain equitable contribution and/or subrogation from

Allstate for defense, settlement and/or other indemnification costs that PIIC has incurred or will

incur on behalf of their mutual insured in connection with the Underlying Action given Allstate's

1
 Allstate Fire and Casualty Insurance Company and Allstate Insurance Company are referred to
collectively as “Allstate” except where specifically noted otherwise.
    Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 1 of 14
             Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 2 of 14



refusal to afford defense and indemnity coverage to Joseph Fabris concerning the claims asserted

against him in the Underlying Action, and its refusal to cooperate with PIIC and Mr. Fabris’

defense counsel in the attempt to resolve the Underlying Action before trial.

        In support of its requests for relief, PIIC alleges as follows:

                                                 PARTIES

        1.       The Plaintiff, Philadelphia Indemnity Insurance Company (“PIIC”), is an

insurance company incorporated in the Commonwealth of Pennsylvania with a principal place of

business at One Bala Plaza in Bala Cynwyd, Pennsylvania.

        2.       The Defendant, Allstate Fire and Casualty Insurance Company (“Allstate F&C”),

is an insurance company incorporated in the State of Illinois with a principal place of business in

Northbrook, Illinois.

        3.       The Defendant, Allstate Insurance Company (“Allstate”), is an insurance

company incorporated in the State of Illinois with a principal place of business in Northbrook,

Illinois.

                                    JURISDICTION AND VENUE

        4.       This Court has original jurisdiction over the subject matter of this Action pursuant

to 28 U.S.C. §1332 because there is complete diversity of citizenship between the plaintiff and

the defendants and the amount in controversy exceeds the sum of $75,000.00, exclusive of

interests and costs.

        5.       Venue in this Court is proper under 28 U.S.C. § 1391(b) because the events

giving rise to the actual controversy between the parties regarding their respective rights and

obligations concerning the claims asserted against their mutual insured in the Underlying Action

occurred in this District, and the defendants regularly conduct business in this District.



 Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 2 of 14
            Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 3 of 14



                                                  FACTS

       6.       The Underlying Action was commenced by the filing of a Complaint, a copy of

which is attached hereto as Exhibit A, and hereinafter referred to as the “Underlying Complaint”.

       7.       The Underlying Complaint alleged that on December 31, 2015 Joseph Fabris

engaged Jose R. DeDeus to assist Mr. Fabris in removing limbs from a tree that was located on

Mr. Fabris’ property and that the defendant attempted to remove the tree limb from the tree in an

unsafe and dangerous number. Exh. A, ¶¶ 9, 12[b]. The Underlying Complaint also alleged that

Mr. Fabris caused one end of a rope to be affixed to one of the limbs he was trying to remove

from the tree, and the other end to be affixed to a motor vehicle, and that Mr. Fabris then “put his

foot on the accelerator and moved the aforementioned motor vehicle … in such a manner that the

aforementioned tree limb struck the plaintiff, who was standing on a ladder in the area of the

limb, causing the plaintiff, JOSE DEDEUS, to fall some twenty feet to the ground.. Id., ¶11. As

a result, Mr. DeDeus alleges that he sustained severe bodily injury and other damages in the sum

of Five Million ($5,000,000.00) Dollars. Id., ¶13-16. The Civil Cover Sheet in the Underlying

Action, attached hereto as Exhibit B, contains a Five Million ($5,000,000.00) Dollar Demand.

       8.       Before Mr. DeDeus’ accident on December 31, 2015, Allstate Fire and Casualty

Insurance Company had issued an automobile insurance policy, Number 925462275, to its

Named Insureds, Joseph Fabris and Tina Marie Fabris McGuire, with a policy period beginning

November 12, 2015 through May 12, 2016 at 12:01 standard time (copy attached hereto as

Exhibit C, hereafter referred to as the “Allstate Auto Policy”). The Allstate Auto Policy provides

bodily injury and other coverage according to its terms, with liability limits of One Hundred

Thousand ($100,000.00) Dollars per person.




Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 3 of 14
            Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 4 of 14



       9.       Before Mr. DeDeus’ accident on December 31, 2015, Allstate Insurance

Company had issued a “Deluxe Plus Homeowners Policy,” Number 084877690 02/28, to its

Named Insureds, Joseph F and Tina Marie Fabris McGuire, with a policy period beginning

February 28, 2015 with no fixed date of expiration (copy attached hereto as Exhibit D, hereafter

referred to as the “Allstate HO Policy”). The Allstate HO Policy provides bodily injury liability

limits of One Hundred Thousand ($100,000.00) Dollars per occurrence.

       10.      Before Mr. DeDeus’ accident on December 31, 2015, Allstate Insurance

Company had issued a “Personal Umbrella Policy,” Number 0848777743 02/28, with a policy

period beginning February 28, 2015 with no fixed date of expiration (copy attached hereto as

Exhibit E, hereafter referred to as the “Allstate PUP Policy”). The Allstate PUP Policy provides

bodily injury and other coverage according to its terms, with a liability limit of $5,000,000 per

occurrence.

       11.      Allstate retained the law firm of O’Donnell, McDonald & Cregeen, LLC to

defend Mr. Fabris in the Underlying Action. Attorney James O’Donnell of that law firm entered

his appearance on behalf of Mr. Fabris on February 5, 2018; and filed an answer to the

Underlying Complaint on March 1, 2018. A copy of the answer to the Underlying Complaint is

attached hereto as Exhibit F and hereafter referred to as the “Underlying Answer.”

       12.      On or before February 14, 2018 Allstate instructed Attorney O’Donnell to tender

Mr. Fabris’ defense in the Underlying Action to PIIC.

       13.      Before Mr. DeDeus’ accident on December 31, 2015, PIIC had issued a Business

Auto Policy No. PHPK1318516 to McGuire's Service Corp., 626 5th Ave., Larchmont, NY

10538-1945 ("McGuire's") for the policy period 04/08/2015 to 04/08/2016 (copy attached hereto

as Exhibit G, hereafter referred to as the ''the PIIC Auto Policy”). The PIIC Auto Policy



Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 4 of 14
         Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 5 of 14



provides bodily injury and other coverage according to its terms, with combined single liability

limits of One Million ($1,000,000.00) Dollars per occurrence.

       14.      The PIIC Auto Policy contains a Business Auto Coverage Form, Commercial

Auto CA 00 01 03 06, which includes a section entitled "Section II- Liability Coverage." Section

II - Liability Coverage provides that PIIC will pay all sums an "insured" legally must pay as

damages because of "bodily injury" or "property damage" to which this insurance applies, caused

by an "accident" and resulting from the ownership, maintenance or use of a covered "auto".

       15.      When Allstate tendered Mr. Farbris’ defense to PIIC, PIIC understood that the

motor vehicle to which a rope was allegedly attached was owned by McGuire’s, is listed on the

Schedule of Covered Autos McGuire owns on the PIIC Auto Policy, and that Mr. Fabris had

permission to use the vehicle around the time Mr. DeDeus’ accident happened. Accordingly,

PIIC accepted Allstate’s tender of Mr. Fabris’ defense in the Underlying Action under the PIIC

Auto Policy, and retained the law firm of Cooney, Scully & Dowling to defend Mr. Fabris in the

Underlying Action. Attorney Kay Williams of that law firm entered an appearance on behalf of

Mr. Fabris on September 11, 2018. Attorney Robert Clemente of that law firm subsequently

entered an appearance and is listed on the Court’s Docket as “LEAD ATTORNEY” for Mr.

Fabris in the Underlying Action. Attorneys Williams and Clemente and their law firm have

continued to defend Mr. Fabris in the Underlying Action under the PIIC Auto Policy since

accepting Allstate’s tender.

       16.      In the section of the Underlying Answer setting forth Affirmative Defenses (Exh.

F, page 4, ¶8), Mr. Fabris alleged it was Mr. DeDeus who chose a method of tree limb removal

that he knew or should have known exposed him to an unreasonable risk of harm, that Mr.

DeDeus failed to properly secure the ladder on which he was working, and that Mr. DeDeus



Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 5 of 14
          Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 6 of 14



knew or should have known that the work posed an unreasonable risk of harm given the

materials, methods and manner he had chosen to perform that work and assumed the risk. Id.,

¶¶8[a], 8[g]. Mr. Fabris also alleged that Mr. DeDeus requested him to move the truck forward

because a co-worker could not drive it, but fell before he had instructed Mr. Fabris to move the

vehicle. Id., ¶¶5, 6.

        17.     On May 10, 2019 Mr. Fabris’ counsel filed a motion in the Underlying Action to

amend the Underlying Complaint. A copy of the motion is attached hereto as Exhibit H.

        18.     DeDeus’ Motion to Amend the Underlying Complaint references the following

sworn testimony which Mr. DeDeus gave at his deposition on January 28, 2019:

        "What happened is that --- Now comes the problem Joe---- I was supposed to cut
        [the tree] a little bit and then he would pull it with the truck. And when I cut it he
        did not do that. He did not pull it. So the tree - and the tree hit the ladder and I fell
        ..... Had he moved [the truck], the accident would not have happened. (Ex. "D"
        57:16-21, 60:6-7)."

See Exh. H, 5. Thus “[t]he plaintiff [sought] leave to amend his complaint to allege, inter alia,

that the defendant failed to move the truck rather than moving it too quickly and to make it even

clearer than the original complaint did that the defendant was supervising and controlling the

entire operation. The complaint also alleges that the defendant encouraged the plaintiff to engage

in an inherently dangerous activity.” Id.

        19.     On September 5, 2019, the Court granted Mr. DeDeus’ motion to amend the

Underlying Complaint to the extent that the motion sought to conform the factual allegations in

the Underlying Complaint to Mr. Dedeus’ deposition testimony, i.e., paragraphs 10, 11, 12, 13,

14, and 15 b, c, d, and e of the proposed amended complaint. The amended complaint was filed

with the Court on September 13, 2019; a copy is attached hereto as Exhibit I, and is hereinafter

referred to as the “Amended Underlying Complaint.”



Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 6 of 14
         Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 7 of 14



       20.      The Amended Underlying Complaint alleges that Mr. DeDeus’ December 31,

2015 accident happened in a completely different way, in direct conflict with the allegations of

Mr. DeDeus’ Underlying Complaint.

       21.      As noted above, Mr. DeDeus’ Underlying Complaint alleged that Mr. Fabris “put

his foot on the accelerator and moved the aforementioned motor vehicle, which was tied to a tree

limb, in such a manner that the aforementioned tree limb struck the plaintiff, who was standing

on a ladder in the area of the limb, causing the plaintiff, JOSE DEDEUS, to fall some twenty feet

to the ground.” Exh A, ¶11. On the other hand, the Amended Underlying Complaint alleges that

Mr. Fabris “failed to move the vehicle as he had indicated that he would when the limb began to

fall,” Exh. I, ¶13, and “when the limb fell it struck the ladder on which the plaintiff was standing

causing the ladder and the plaintiff to fall to the ground.” Id., ¶14. There is no allegation in the

Amended Underlying Complaint that Mr. DeDeus’ injuries resulted from the use of the truck.

       22.      According to the plain language of the Amended Underlying Complaint, Mr.

DeDeus does not allege that his injuries were “caused by an ‘accident’ and resulting from the

ownership, maintenance or use of a covered ‘auto’.” As a result, Mr. DeDeus’ Amended

Underlying Complaint does not satisfy the PIIC Auto Policy's insuring agreement; there is no

coverage under the Policy with respect to Plaintiffs' claims; and PIIC has no obligation to

indemnify or defend Mr. Fabris with respect to those claims.

                         Allstate’s Wrongful Refusal to accept PIIC’s
                   July 26, 2019 Tender of Defense of the Underlying Action

       23.      At the time of Mr. DeDeus’ December 31, 2015 accident, Mr. Fabris was a

Named Insured under the Allstate Auto Policy and the Allstate HO Policy, as well as the Allstate

PUP Policy.




Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 7 of 14
          Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 8 of 14



        24.      At the outset of its investigation into Mr. DeDeus’ accident, Allstate learned that

Mr. Fabris’ version of how Mr. DeDeus’ accident happened was in sharp contrast to the

allegations of the original Underlying Complaint.

        25.      Allstate knew before the filing of Mr. DeDeus’ Motion to Amend the Underlying

Complaint that Mr. Fabris could be expected to testify, in substance, that Mr. DeDeus’ injuries

did not result from the use of the truck.

        26.      Allstate knew before the filing of Mr. DeDeus’ Motion to Amend the Underlying

Complaint that Mr. Fabris’ explanation of how the accident happened gave rise to potentially

covered claims under the Allstate Auto Policy and/or the Allstate HO Policy, as well as the

Allstate PUP Policy.

        27.      Allstate knew before the filing of Mr. DeDeus’ Motion to Amend the Underlying

Complaint that it owed a duty to defend Mr. Fabris under its Auto Policy and/or the Allstate HO

Policy (and that coverage under the Allstate PUP Policy would apply, as well).

        28.      Allstate expressly acknowledged its obligation to defend Mr. Fabris under the

Allstate Auto Policy and the Allstate PUP Policy since the inception of this lawsuit. See Exhibit

J.

        29.      Allstate expressly acknowledged its obligation to defend Mr. Fabris under the

Allstate HO Policy after the Amended Underlying Complaint was filed. See Exhibit K.

        30.      Allstate has taken the position, in writing, that under Connecticut law the

allegations of the Amended Underlying Complaint may result in a determination that Mr.

DeDeus’ bodily injury arises out of the ownership, maintenance, use, occupancy, renting,

loaning, entrusting, loading or unloading of any motor vehicle. Exhibit J. Allstate has also taken

the position, in writing, that in the event it is determined that Mr. DeDeus’ injury did not arise



 Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 8 of 14
         Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 9 of 14



out of the ownership, maintenance or use, loading or unloading of an auto Allstate insures, there

would be no coverage for Jose DeDeus’ claims under the Allstate Auto Policy. Id. But Allstate

has failed and refused to acknowledge that, if that is the case, there would also be no coverage

under the PIIC Auto Policy, and that the only remaining coverage would be provided by

Allstate’s $100,000 HO Policy and its $5,000,000 PUP Policy.

       31.      Allstate has not provided PIIC with an explanation of the legal basis of its

coverage positions under its insurance policies; and has failed to acknowledge that the operative

language of the Allstate Auto Policy with respect to coverage is materially different from, and

broader in scope than, the coverage provided under the PIIC Auto Policy.

       32.      PIIC’s July 26, 2019 Tender of Defense demanded that Allstate take over the

defense of the Underlying Action within fifteen (15) days. But despite Allstate’s knowledge

since the outset of its investigation of extrinsic facts that could give rise to covered claims

against Mr. Fabris, and despite the allegations of the Amended Underlying Complaint that

implicate the Allstate HO Policy, and despite its own expressly stated coverage positions

(including that Allstate has had a duty to defend Mr. Fabris under its auto policy since the

inception of the lawsuit, and under its homeowners policy following the amendment of the

Underlying Complaint), Allstate has failed and refused to assume Mr. Fabris’ defense.

       33.      Instead, Allstate claims it “has been providing a defense to Mr. Fabris under his

Auto Policy and Personal Umbrella Policy since the inception of this lawsuit.” Exhibit J. That

claim is simply not true.

       34.      After the motion to amend the Underlying Complaint was filed, PIIC tendered the

defense of Mr. Fabris back to Allstate. To accomplish that, PIIC requested Allstate to instruct its

retained defense counsel (whether Attorney O’Donnell, or another attorney of Allstate’s



Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 9 of 14
         Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 10 of 14



choosing) to contact Attorneys Williams and Clemente to coordinate the transfer of Mr. Fabris’

defense. Allstate has ignored PIIC’s request.

        35.     Allstate has taken the position – contrary to the facts and applicable law -- that by

virtue of Attorney O’Donnell maintaining a formal appearance in the Underlying Action on Mr.

Fabris’ behalf, Allstate has fulfilled its contractual duty to defend Mr. Fabris, and has no

obligation to assume the active defense of Mr. Fabris from Attorneys Williams and Clemente.

        36.     As a result of Allstate’s inexcusable inaction and failure to cooperate, PIIC has

continued to bear the unwarranted expense of defending Mr. Fabris’ in the action, including a

possible jury trial of the case, despite that Allstate has the primary obligation to do so under the

policies of insurance it issued to Mr. Fabris and his wife.

        37.     A jury trial is scheduled to begin on Monday, January 27, 2020. PIIC’s retained

defense counsel (Attorneys Williams and Clemente) have been engaged in ongoing settlement

discussions with Mr. DeDeus’ counsel. PIIC has repeatedly asked to speak with a representative

of Allstate with respect to issues pertaining to a possible settlement of the case prior to trial. But

Allstate has remained silent; it will not discuss anything with a representative of PIIC, including

but not limited to its settlement position. Allstate has not engaged at all in the settlement process.


                                                 COUNT I

                  (Declaratory Relief Regarding PIIC’s Coverage Obligations)

        38.     PIIC incorporates by reference all of the allegations in contained in Paragraphs 1-

37 above.

        39.     The actual controversy that has arisen between and among PIIC, Allstate and

Allstate F&C regarding the extent and availability of coverage afforded for the claims asserted




Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 10 of 14
         Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 11 of 14



against Joseph Fabris in the Underlying Action can be eliminated by a declaratory judgment

from the Court pursuant to 28 U.S.C. §2201.

        40.     Specifically, based upon the foregoing, PIIC requests that the Court determine

and declare that PIIC has no duty to defend or indemnify Joseph Fabris under the PIIC Auto

Policy with respect to the claims set forth against Mr. Fabris in the Amended Underlying

Complaint.

                                                COUNT II

          (Declaratory Relief Regarding Allstate’s Breach of its Defense Obligation)

        41.     PIIC incorporates by reference all of the allegations in Paragraphs 1-40 above.

        42.     Based upon the foregoing, PIIC requests that the Court determine and declare that

Allstate has breached its duties by its failure to provide Joseph Fabris with a defense against the

plaintiffs’ claims in the Underlying Action, thereby estopping it from contesting its obligation to

provide Mr. Fabris with indemnification coverage for the plaintiffs’ claims up to the per

occurrence limits of its applicable insurance policies.

                                                COUNT III

      (Declaratory Relief Regarding Allstate F&C’s Breach of its Defense Obligation)

        43.     PIIC incorporates by reference all of the allegations in Paragraphs 1-42 above.

        44.     Based upon the foregoing, PIIC requests that the Court determine and declare that

Allstate F&C has breached its duties by its failure to provide Joseph Fabris with a defense

against the plaintiffs’ claims in the Underlying Action, thereby estopping it from contesting its

obligation to provide Mr. Fabris with indemnification coverage for the plaintiffs’ claims up to

the per occurrence limits of its applicable insurance policies.




Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 11 of 14
         Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 12 of 14



                                                COUNT IV

                         (Equitable Contribution/Subrogation vs. Allstate)

        45.     PIIC incorporates by reference all of the allegations in contained in Paragraphs 1-

44 above.

        46.     As a consequence of Allstate’s wrongful refusal to provide Joseph Fabris with a

defense against the claims asserted in the Amended Underlying Complaint in the Underlying

Action, PIIC has been forced to incur and pay defense costs which should have been fully or

partially paid by Allstate.

        47.     In addition, if Allstate persists in its refusal to afford defense and indemnification

coverage to Joseph Fabris in the Underlying Action, PIIC may be required to incur settlement

costs on his behalf which should be fully or partially paid by Allstate.

        48.     In light of the foregoing, PIIC requests that the Court grant it the right to obtain

equitable contribution and/or subrogation against Allstate and order it to reimburse for all

defense and settlement costs PIIC has incurred, or in the future incurs, on behalf of Joseph Fabris

in the Underlying Action.

                                                COUNT V

                     (Equitable Contribution/Subrogation vs. Allstate F&C)

        49.     PIIC incorporates by reference all of the allegations in contained in Paragraphs 1-

48 above.

        50.     As a consequence of Allstate F&C’s wrongful refusal to provide Joseph Fabris

with a defense against the claims asserted in the Amended Underlying Complaint in the

Underlying Action, PIIC has been forced to incur and pay defense costs which should have been

fully or partially paid by Allstate F&C.



Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 12 of 14
         Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 13 of 14



        51.     In addition, if Allstate F&C persists in its refusal to afford defense and

indemnification coverage to Joseph Fabris in the Underlying Action, PIIC may be required to

incur settlement costs on his behalf which should be fully or partially paid by Allstate F&C.

        52.     In light of the foregoing, PIIC requests that the Court grant it the right to obtain

equitable contribution and/or subrogation against Allstate F&C and order it to reimburse for all

defense and settlement costs PIIC has incurred, or in the future incurs, on behalf of Joseph Fabris

in the Underlying Action.

                                       PRAYERS FOR RELIEF

        WHEREFORE, Philadelphia Indemnity Insurance Company requests that the Court:

        a.      Declare that PIIC has no duty to defend or indemnify Joseph Fabris under
                the PIIC Auto Policy with respect to the claims set forth against Mr. Fabris
                in the Amended Underlying Complaint;

        b.      Declare that the Allstate F&C Auto Policy and/or the Allstate
                Homeowners Policy, and the Allstate PUP Policy, apply on a primary
                basis for the claims asserted against Joseph Fabris in the Underlying
                Action;

        c.      Declare that Allstate F&C and/or Allstate breached their defense
                obligations, thereby estopping them from contesting the availability of
                indemnity coverage for the claims asserted against Joseph Fabris in the
                Underlying Action up to the occurrence limits of their applicable
                insurance policies;

        d.      Declare that Philadelphia Indemnity Insurance Company is entitled to
                obtain equitable contribution and/or subrogation from Allstate for at least
                50% of all defense, settlement and/or indemnity costs incurred on behalf
                of Joseph Fabris in the Underlying Action; and/or

        e.      Award Philadelphia Indemnity Insurance Company such other or further
                relief that the Court deems equitable and just.

                                                           Respectfully submitted,

                                                           PHILADELPHIA INDEMNITY
                                                           INSURANCE COMPANY



Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 13 of 14
         Case 3:20-cv-00096-RNC Document 1 Filed 01/21/20 Page 14 of 14



                                                           By its attorneys,
                                                           SULLOWAY & HOLLIS P.L.L.C.

                                                           By: /s/ David W. Zizik
                                                           David W. Zizik (ct30635)
                                                           40 Westminster Street, Suite 201
                                                           Providence, RI 02903
                                                           Tel: (401) 265-5151
                                                           dzizik@sulloway.com

Dated: January 21, 2020




Philadelphia Indemnity Ins. Co.’s Complaint for Declaratory Judgment and Equitable Contribution - Page 14 of 14
